DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2022 has been entered. 
Response to Amendment
This Office Action has been issued in response to the amendment filed on 5/19/2022. Claims 1-20 are pending. Applicants’ arguments have been carefully and respectfully considered in light of the instant amendment and are persuasive, as they relate to the claim rejections under 35 U.S.C. 103. However, after further search and consideration, Examiner has found additional prior art, as will be discussed below. Accordingly, this action has been made NON-FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooperstone et al (US 2002/0022982 A1) in view of Lencki et al (US 2002/0049617 A1).
As to claims 1, 8, and 15, Cooperstone teaches a method comprising: providing for display a user interface in which a user can access and modify a database, the database containing a plurality of entries each corresponding to an employee (Cooperstone discloses maintaining a central data store for employee data in [0160]); receiving a request from the user to retrospectively modify data associated with a characteristic of an employee in an entry of the database corresponding to the employee (Cooperstone discloses user entry of data changes, such as promotion or pay raise, residence location, new child, employee’s health situation, automatically initiates database processes in [0160].); detecting a change in an (Cooperstone detects changes , such as promotion or pay raise resulting in changes in taxes, residence location, new child, employee’s health situation, and automatically triggers database processes in [0160].); before modifying the data in the entry of the database, (Cooperstone describes responding to change events by launching processes that take action or elicit information from the user in order to maintain or update the data store in [0160]. Coopertone also shows an “Employee Work Center” interface in Figure 13, which displays employee event information and allows the user to modify or add data related to a change event.  This clearly allows the user to confirm his/her employee/personal related information and his/her tax liability information before saving it to the central data store.); and in response to explicit confirmation from the user, modifying the data in the entry of the database and propagating the modification throughout the database (Cooperstone discloses automatically detects and responds to such events, and launches processes that take action or elicit any additional information that is needed to maintain the data store of the system with current information. After any updates to the system data store are completed, the updated data will be immediately available to any business application that requests the data. (see [0160])).
Cooperstone fails to explicitly recite detecting a change in an employer-provided benefit associated with the employee triggered by the modified data; and modifying the user interface to include an interface element that displays the change in the employer-provided benefit that will result from the data being modified.
However, Lencki teaches detecting a change in an employer-provided benefit associated with the employee triggered by the modified data (Lencki discloses allowing a member to navigate through each benefit section (e.g. health, life, dental, retirement, disability, charitable, flexible spending, prevention and wellness, medical services financing, alternative medicine, uncovered services, disease management, integrated financial and other services) they may see similar dynamic changes in the resource meter that reflects the impact of the selection made. (see [0178]-[0179])); and modifying the user interface to include an interface element that displays the change in the employer-provided benefit that will result from the data being modified (Lencki describes a resource meter, which is directly shows the amount of contributions are left related to the employer-provided benefit. As the member navigates the benefit sections and makes changes the resource meter changes. (see [0178]-[0179]). Lencki further discloses that the user has the ability to complete his or her changes or canceling out the changes in [0180].).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Cooperstone to incorporate the facilitation of selecting of benefits as taught by Lencki for the purpose of customization of an employee benefit plan at the individual level, while maximizing the buying power of the employer group (see Lencki [0002]).
	As to claims 2, 9, and 16, Cooperstone teaches wherein the user interface element includes one or more of a net gain, a net loss, an exemption, or a rebate associated with the modification of the data (Cooperstone discloses when an employee at the user interface screen (FIG. 14) indicates that the employee has an additional dependent to report, the system will automatically generate a query screen that requests the information needed by the system to update that employee's records. (see [0169])).
	As to claims 3, 10, and 17, Cooperstone further teaches automatically preparing and filing one or more forms associated with the modification with a corresponding governmental agency (Cooperstone discloses employee elections, associated with payroll deduction, tax filing, and other such information, are gathered within the business application in Figure 13 and 14. Because the payroll processing business application is installed on the system developer's network site, the automatic payroll deduction, tax filing, and other such processing is easily implemented in an efficient and secure manner. Other data store information for remotely hosted or processed third party business applications will be elicited and delivered to the respective third party providers, in accordance with client company offerings and employee elections in [0176]. Cooperstone also discloses automatically generating tax forms in [0168]. This clearly suggests that appropriate payroll and tax forms are submitted to the appropriate third party government agencies.).
	As to claims 4, 11, and 18, Cooperstone further teaches identifying one or more actions required by the user before the data can be modified (Cooperstone describes responding to change events by launching processes that take action or elicit information from the user in order to maintain or update the data store in [0160]. Coopertone also shows an “Employee Work Center” interface in Figure 13, which displays employee event information and allows the user to modify or add data related to a change event.  This clearly allows the user to confirm his/her employee/personal related information and his/her tax liability information before saving it to the central data store.); autogenerating forms associated with the one or more actions (Cooperstone shows an “Employee Work Center” interface in Figure 13, which displays employee event information and allows the user to modify or add data related to a change event.  Cooperstone also discloses automatically generating tax forms in [0168].); and providing the forms for display on the user interface such that the user can access and complete the forms (see Figure 13 and 14).
	As to claims 5, 12, and 19, Lencki further teaches wherein the change in employer- provided benefit comprises one or more of: a change in insurance coverage, a change in insurance plan or plan selection, and a change in retirement selection (Lencki discloses allowing a member to navigate through each benefit section (e.g. health, life, dental, retirement, disability, charitable, flexible spending, prevention and wellness, medical services financing, alternative medicine, uncovered services, disease management, integrated financial and other services. (see [0179])).
	As to claims 6, 13, and 20, Cooperstone further teaches wherein propagating the modification throughout the database further comprises: identifying a tax document to be amended in response to the modification; amending the tax document based on the modification; and filing the amended tax document based on the modified entry in the database (Cooperstone discloses employee elections, associated with payroll deduction, tax filing, and other such information, are gathered within the business application in Figure 13 and 14. Because the payroll processing business application is installed on the system developer's network site, the automatic payroll deduction, tax filing, and other such processing is easily implemented in an efficient and secure manner. Other data store information for remotely hosted or processed third party business applications will be elicited and delivered to the respective third party providers, in accordance with client company offerings and employee elections in [0176]. Cooperstone also discloses automatically generating tax forms in [0168]. This clearly suggests that appropriate payroll and tax forms are submitted to the appropriate third party government agencies.).
Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooperstone et al (US 2002/0022982 A1), in view of Lencki et al (US 2002/0049617 A1), and further in view of Selvaraj et al (US 2020/0020046 A1).
As to claims 7 and 14, Cooperstone and Lencki fails to explicitly recite wherein propagating the modification throughout the database further comprises: calculating a set of penalties associated with the modification owed to a jurisdiction; and redistributing funds allocated to the jurisdiction based on the set of penalties.
However, Selvaraj teaches wherein propagating the modification throughout the database further comprises: calculating a set of penalties associated with the modification owed to a jurisdiction (Selvaraj discloses generating a payroll tax notice comprising an amount of penalty and interest due from a taxed entity for a tax jurisdiction in [0018]); and redistributing funds allocated to the jurisdiction based on the set of penalties (Selvaraj discloses initiating payment processing of the amount due from the taxed entity in [0020]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Cooperstone and Lencki to incorporate the setup of payroll tax notices of Selvaraj for the purpose of reducing the processing burden and provide a convenient way of presenting information related to taxes by using electronic templates (see Selvaraj [0002]-[0004]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 9-11, filed 5/19/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lencki et al (US 2002/0049617 A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161